 In the Matter of KAHN & FELDMAN, INC.,andUNITED TEXTILEWORKERS OF AMERICA, A. F. OF L.Case No. R-069.-Decided Morch13, 1941Jurisdiction:silk products manufacturing, industry.Investigation and Certification of Representatives:existence of question: peti-tioner's request for exclusive recognition under a closed-shop contract exe-cuted with another organization, whose local at plant changed its affiliationto the petitioning union, refused by the Company until such time as it wascertified by the Board; contract no bar to, where it has been in effect for morethan a year; organization which appeared specially at the hearing accordeda place on the ballot inasmuch at it is a party to a closed-shop contractwith the Company ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company atitsBrooklyn plant and warehouse, excluding executives, managers, super-intendents, foremen, assistant foremen, salesmen, and office help ; agreementas to.Mr. Millard L. Midonick,for the Board.Weil, Gotsh,al & Manges, by Mr. Jesse D.Wolff, of New YorkCity, for the Company.Mr. Henry M. Katz,of New York City, andMr. Lloyd Kle'nert,ofWashington, D. C., for the U. T. W. A.Mr. Joseph G. Glass,of New York City, for the T. W. U. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF. ELECTIONSTATEMENT OF THE CASEOn October 23, 1940, United Textile Workers of America, A. F.of L., herein called theU. T. W. A.,filed with the Regional Direc-tor for the Second Region(New York City)a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Kahn & Feldman, Inc., Brooklyn, New York,herein called the Company,and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the National-Labor Relations Act, 49 Stat.449, herein called the Act.On Janu-ary 15, 1941,theNational Labor Relations Board, herein calledtheBard,acting.pursuant.to Section 9 (c) of the Act and ArticleN&45:294 KAHN & FELDMAN, INC.295III, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 20, 1941, the Regional Director issued a notice of hear-ing, copiesof which were duly served upon the Company, the-U. T. W. A., and Textile Workers Union of America, herein calledthe T.W. U. A., a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearingwas held onJanuary 27,1941,at NewYork City,beforeE.G. Smith, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company,and the U. T. W. A.were repre-sented by counsel and participated in the hearing.The T.W. U. A.(appeared specially by counsel and moved that the proceeding beadjourned.The motion was denied and theT.W. U. A. withdrewfrom the hearing.Full opportunity to be heard;to examine andcross-examine witnesses,and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner granted a motion of the U. T. W. A. to amendits petition as to formal matters.During the course of the hearingthe Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY-Kahn & Feldman, Inc., a New York corporation with its prin-cipal office at New York City,operates a factory and warehouseat Brooklyn,New York, where it is engaged in the processing,manufacture,sale, and distribution of new silk,thrown silk,and re-lated products.All raw materials used by the Company are shippedto it from points outside the State of New York. The Companyships over 800,000 pounds of finished products annually to pointsoutside the State of New York, this figure representing more than50 per cent of the finished products produced by it annually.H.THE ORGANIZATIONS INVOLVEDUnited Textile Workers of America is a labor-organization affili-ated with the American Federation of Labor. It admits to mem-bership employees of the Company. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDTextileWorkers Union of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of, the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 13, 1939, the Company and the T. W. U. A. enteredinto a closed-shop contract covering all of the employees of the Com-pany.This contract was to remain in full force and effect for2 years after its date.In May 1940, the T. W. U. A. local at the Company's plant changeditsaffiliation to the, U. T.W. A., the same officers continuing inoffice.In May 1940, and several times thereafter, the U. T. W. A.requested the Company to recognize it as the exclusive representative,under the contract.The Company informed the U. T. W. A. thatdue to the existing contract it could not recognize the U. T. W. A.until such time as it was certified by the Board. Inasmuch as thecontract has already been in effect for more than a year we find thatitdoes not constitute a bar to a present determination of repre-sentatives?A statement of the Regional Director introduced in evidence at thehearing shows that the U. T. W. A. represents a substantial numberof the employees in the unit alleged by it to be appropriate.2 .We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Com-pany described in Section I above, has a,close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalcommerce and the free flow-of commerce."ISeeMatter of Rosedale Knitting CompanyandRosedale Employees-Association.23N L. R B 527;Matter of Lewis Steel Products Corp. and"Local 1225 of* the UnitedElectrical,Radiod Machine Workers of America, C. I:0., 23 N. L. R. B 793, and-casescited therein.2 The Regional Director's statement shows that 459 employees whose names appear onthe Company's pay roll of October 31, 1940, have signed membership application cards inthe U. T. W. A. Three hundred of these cards were signed in April, 29 In May, and 3 inJune, 1949, and 73 are undated. There are 625 employees on the October 31, 1940, payroll.The Regional Director further reported that the T. W. U. A. did not submit anymembership' lists or .cards,- claiming that its proof of representation lies in its bona fideclosed-shop contract with the Company which does not expire until October 1941. ,-KAHN''& FELDMAN,. INC. ,297V. THE APPROPRIATE ,UNIT,The Companyand the U. T. W. A. agreed at the hearing that allemployees of the Company at' its Brooklyn plant and warehouse,excluding executives, managers, superintendents, foremen, assistantforemen, salesmen, and office help, constitute a unit appropriate forthe purposes of collective bargaining.Counsel for the T. W. U. A.,although appearing specially, stated that he did not object to thisunit..We find that all employees of the Company at its Brooklyn plantand warehouse, excluding executives, managers, suprintendents, fore-men, assistant foremen, salesmen, and office help, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.3VI., THE' DETERMINATION OF, REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall accord a place to the T. W. U. A. on the ballot inasmuchas it is a party to a closed-shop contract with the Company.Wefind that the employees of the Company eligible to vote in the elec-tion shall be those'in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof. Election herein,, including employees who did not work duringsuch: pay-roll period because they. were 'ill or on vacation or-absentbecause called, for military, service and employees who were then orhave since been temporarily laid off, but excluding employees whohave since quit or been discharged for cause.,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kahn & Feldman, Inc., Brooklyn, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company at its Brooklyn plant and ware-house, excluding executives, managers, superintendents, foremen, as-sistantforeman, salesmen, and office help, constitute a unit8This Is the same unit as providedfor inthe contract between the Company and theT.W. U. A.I 298DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to,the power vested in the-NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National Labor -Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kahn & Feldman, Inc., Brooklyn, New York, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees at the Brooklyn plant and ware-house of the Company who were employed during the pay-roll periodimmediately, preceding the date of this Direction, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation or absent because called for military service,and employees who were then or have since been temporarily laidoff,but excluding executives, managers, superintendents, foremen,assistant foremen, salesmen, office help, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by United Textile Workers of America, affiliatedwith the American Federation of Labor, or by Textile WorkersUnion of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining, or by neither.